NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 3-5 are cancelled.  Claims 1, 2, and 6-11 are pending and under examination.  
Priority
	This application is a national stage entry of PCT/TR2019/050152 filed on 3/11/2019, which claims priority from Turkish application TR2018/03493 filed on 3/12/2018.  
Examiner’s Note
Applicant's amendments and arguments filed 06/13/2022 are acknowledged and have been fully considered.  Examiner has re-weighed all the evidence of record.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn in light of applicant’s amendments.  No new matter was added.
Reasons for Allowance
The instant claims are in condition for allowance because the prior art does not teach or motivate the agent of the instant claims with particular concentrations, 2.5 micromolar alexidine dihydrochloride and 250 micromolar sodium pentaborate pentahydrate.  The closest prior art references either teaches alexidine dihydrochloride alone and sodium pentaborate pentahydrate alone without particularly pointing out use of concentrations of the instant claims.  
Conclusion
Claims 1, 2 and 6-11 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/Primary Examiner, Art Unit 1613